i
                     OFFICE   OF THE ATTORNEY    GENERAL      OF TEXAS
    j                                   AUSTIN
                                                                                  t
    I   SR~~ER SELLERS




        gonornbleDonald Allmm
        ~ountgAuditor
        z&in Coilnty
        1(xlIltze,
                Texas

        bar   Sir:



                                                             on of road and
                                                             four coiTtll.s-


                                                            liestingan ~oplnion


                                                 it8 YOU fOi?a. Z’U3iSi$3
                                                 nt3y under oonsidsr-

                                   f th5sG mottorn has to a.0with
                                    colsntyinto cogaissio~ors~ pre-
                                   d by Art. 5, sec. 1~300 tha
                                   ho stota 0: ‘T8cmS. !fhLs1;wybe



                        A130 is o hoori~~ of any !cindncoeona~f
              to establish faots to shov vhat would bo for ths
              c0nven1ence or the people, and, i? r,ot,what basis
t             in fact rust bo shovn to jwtffy  n raorgsnlcation.,,


                                                        .
                                                         -.,z

                                                                  426

                                                          ../..




lza,Ronald All~&s,~Pags ~~2


          "The second matter  has.to do with the dLvision of
    the road and bridge fund of the aounty betweerithe
    pour cGm3n.ss%Gners. Thus is covorea by Brt. 6740 of’
    the Revised CivSP Statutes df 15'25Wioh provides
    thst suoh funds shall be equitably expanded snd t8a
    nearly as tha condition and nooesslty of,tho roads
    vill perzzLt,Ft shall be expended In oath oounty~
    cors;nisslouors~preair?ctin propozt2on to the omount
    oollcotzd in such proclnot..~ Various oases have
    held that an equal ditision betl7oenthe four oom-
    a~S8iOnCXW  is IlOtpZ'Glp8T,lSOkin3 PPGO,"Of Qth3X
    inequalities, where the valuotlona Qro disprOpOr-      ~.
    tiomt;o. In this connection the Court would like
    to laiovwhat prooeedurzeto follo?rin determining       ._
    a dfst~ibutlon of fUnds, and the factors which would
    enter into the es&ab&3hment of a dLvl.sLonof funds '.
    other than on Q b~sls of valUa.tionof,the precinots+
    Is a hearing neces8sry, Andy if so, what facts are
    ptitennnt In con8idorlng how the funds should be'
    divZded."
          Section 18 of AZ%LCIC v of ow   State-Constitution
15 88 follocrst
          "Raoh organized Go&y   in tho Stnte now-or
   hereafter exlstin& shall-be divided Prom tine to
   time, fos tineconvonienco   of the paople, into pm-
   cincts, no2 less tlisn'four and not more tha.nolght..
   The present Cow&y Courts shall make the first dlvi-
   sion. Subaoquent d.ivlsLonsshall be made by the
   ~o3mkmiOn8rs~ court, provided for,by this CoustI-
   t&on.     In each ouch pl~eolnGt&ero shnll bo elected
   at OaCh bfOILUia1OkStiOn, on0 jUStiCe Of th8 pOaoe.
   end one ConstablO, each Of uhom shall hold his Gf-
   floe for tvo yonrs and until h%s successor shall bog'
   OloctGd and qualificd;'~ppovidod that In any precinct
   In which thope may be a city of 8000 or more inh3bl-
   tants, tboro shall bo elected two justices of the              ..
   peeoe.    YGxh oouzty shall In like wmutir bo divided
   Into four Cozm&sionePs~    prsoif~:tsin each of whioh
   thera 3h.311be elected by~the qualified voters thore-
   of,OM aounty comissfo~er, who shall hold his offtoo
   for twv;i years and uutil his 8ucocssoi~shall bo bl&ed
   end qualified. The aounty oommlssionors    so chonon,
   vlth the county judgs, as presiding offfoer; shall
                                                                           ‘.’


,        ‘,
                                                                                     ,427

                                                                       .




                                                                                 :




              oompose the County Commlasioncrs Oourt, whloh     :
              shall exercise ouch powers and jurledictioc over
              all county busfne38, a8 is ~onforxod by this Con-~
              stltution and tho lima oi'the State, or as may be
              hereafter prescribed,"                .

                    case of Tuxner v. Allen, 254 S.W. 630, ‘tb.0
             In El-ii
    :,ilrt
         of Civll Appeals in constrtin~ Sec. 18 of Art.,V of the
    ;:&itution stntcs the fol2owlng on pace 6$x
                      "33~section 18,;art. 5, of the Conetltution
              of this state, the coinz1133ion3x3’   ,court 1s vost;ed
              vlth authority to change and re-estahlioh *from time
              to time' county co~mlasioners~ preoincts 'for the
              conv0nb3noa of iih0paople.' It io o2ear from tl-ds
              provision Or’ the Constitution that tho,countg corn-
              missionor3~    couzztin Tosas is given the paver and
              authority to change and ro-ostabliuh oounty oommis-
              oioners*.precindts at any time they may deem it to
              be for the .ccnvanLenoe of the paople to do so, and,
              whensuch authorLCp and power so conferred is ever- :
              ainod by thatcourt, Ux a&ion is not void.. The
              action ffiay  be reviewed or corrected, when erron-
              eously or vrongPu2ly or improuerly exerctsed, by a '
              proper proceeding for that pu%~oae, but ‘SLIO~I eotlon,
              though it anoun% to n gross abuse of the court's
              diseretSt8on,  and tiiough it, in eTfect, constitutes
              a lcSa1 fraud upon persons who msg be affeotcd by
              tha court's action, is not void, and connot boat-
              tacked or lnrpoaehedCc&laterally. . . .*
                      It is ateted in ~%ewLs v. Harris, 48 8. W. (2d) 730,
    2%        a8   falloars:


                      "As applied to dlrfcrent nltuations,    the
              phrase toonvenience OS the pcoplo,' as u3ed in the
              CGlWtitUtiOn,      may have different msenin@, but in OAX
              opinion it cannot properly bs construed as inpcging
              upon a commissioners* court the absolute duty of XI-
              orrsng:iq     tilt b~oundariesof ~0mls3i0ncI~3~  precincts,
              from tin3 to time, DO as to wcoril to ooch precinct
              repre%intation upon and power of conltrol of the com-
              mLsulo~.ors~couri;in proPortion to their rospectlve
              Populations, voting strengths,:and taxtiblevaluations.
              . . . .
                                                   .             1'~.              ;
                                              ~.                         @3

                                                   i

                                                       .'
i
1    gc~.,nkmaid   +I*s,'   Page 4

i'          .
1             "See the cases of Duboso v. Wood, ,162 S'.'Y.&    a@       .'~
i    yard'v. Bond, '10'2.W. (2d) 509, for sZ.milarholdings.
:
1            In vim~~of the fori?.;zolng
                                      It is the opfnion of this,               l

   department that by vi3%ue of Sot. 1% of Art. V of the State
   Constitution the Com*11xdoatms( Court is vested with authority.
t  to change and re-ostabllsh frolptim to time count% cgrnis3ion-
!  em@  preoincts for tho "oonvonie'~ceof th3 people.
,.                                                      th3 kXlGWGf no
4' provision in tineststutco or ths Constitution of thls Stat0 ra-
i q&ring a hf?aringto establish faots to show that wouLd be for ,,
I  the convonkmoe of the psople. The qusatisn is left to the sound
I  discretion of the Comissimers~   Couxt, and they my dctamine
   the question in any mnner they am fit so long as tholr action
   does not oonotitute a gross abuse of their disorotion. Weara
   hemvlth enolosfxg a oopy of our Opinion Ho. O-5%7 for goup
   consideration. ve trust  this mlmi0rs youcr?
                                              first qu0stlon.
I              Your sooond question is answered b$:'Opinioti
                                                           l'ior
                                                               O-1091,
5    e copy of vhbichis hereuith emlosed, wherein it holds:
     .         II
                . ..*.. the distribution of the monies in the        '
          county road and brid e fund'ia governed by artiolo
          66753-10, Artioie.67% 0 ond ths rule laid down in
          the aas8 OS stovall v; Shivors,,~aupra. -.
              "As for that porMon.of the county roa~dAndy
         bridge fundconsisting of automobile registration
         Peas paid,into the fund of srtialo 6679, section
         10, is controlling. It Is oux op5.nionthat in ex-
         pondiq this portion of the fund for the purpos~3    .
         expressly set out tn section 10 of article 66759,
         the comissionms~   couvt of the oountg shsll regard
         the rmds,and highways of the aouutyas a system to
         be'built, improved and maintained as a who10 to the
         beat intcrosts ana welfare of all the paoplo of the
         county arxlof alT the precincts of the county.
              "In roapeot to tho county raised nonles, .thay
         must be ~judiciously am:doquitably~ oxpondod. While
         the sixtuto (Art. 6740.,supra) contbmgJ.utosthat
         the r~oticsnhnll bo oXpondcd.in each oo;misnion~srs
         procince In proportion to the amount ool1octe.din
         such prcolnct, the oozmlmlonora~ court is not oou-
         palled.to foXLow any U3thotuatioalfornula in divid-
         lrq tho fund, .
                                                                     I